    Case 1:16-cv-04569-WHP Document 200 Filed 01/25/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COMMERZBANK AG,
                                                       Case No.1:16-cv-04569-WHP
                               Plaintiff,

       -against-

U.S. BANK NATIONAL ASSOCIATION and
BANK OF AMERICA, N.A.,

                              Defendants.



           GERHARD KEBBEL ORDER REGARDING REQUEST FOR
 INTERNATIONAL JUDICIAL ASSISTANCE TO OBTAIN EVIDENCE TO BE USED
     IN A CIVIL PROCEEDING PURSUANT TO THE HAGUE CONVENTION


       Defendant U.S. Bank National Association, by and through their undersigned attorneys,

having duly moved for an order, pursuant to 28 U.S.C. § 1781 and the Hague Convention of 18

March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters, 23 U.S.T. 2555,

T.I.A.S. No. 7444, granting the issuance of the letter of request, attached to the Declaration of

Samuel L. Walling as Exhibit M (''Kebbel Letter of Request"), directed to the appropriate central

authority having jurisdiction of civil causes in Germany, to compel the oral deposition by

stenographic and videographic means of Gerhard KebbeL upon the grounds that Mr. Kebbel

possesses information relevant and material to the issues in this case and is located within

Germany and, thus, cannot be compelled to be examined in the U.S. District Court for the

Southern District of New York.

       Upon the motion having been heard and upon reading the submissions of the parties with

respect thereto, and upon the pleadings and prior proceedings in this action;
    Case 1:16-cv-04569-WHP Document 200 Filed 01/25/19 Page 2 of 3




       IT IS ORDERED that Defendant's Motion Pursuant to the Hague Convention for the

Issuance of a Letter of Request for International Judicial Assistance to Obtain Evidence from

the Witness for Use in a Civil Proceeding pursuant to 28 U .S.C. § 1781 and the Hague

Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial

Matters is GRANTED;

       IT IS FURTHER ORDERED that the Kebbel Letter of Request be issued in the above-

captioned action directed to the appropriate judicial authority, attention to Der Prasident das

Oberlandesgerichts Frankfurt am Main Zeil 42, Postfach 10 0 l 0 l, D-60313 Frankfurt am Main

(the "Central Authority"), requesting in the furtherance of justice, by the proper and usual

process of their court, to cause Mr. Kebbel to appear before the Central Authority, or some

competent person designated thereby, at a precise time to be fixed by the Central Authority or as

agreed to by the parties, to allow the deposition of Mr. Kebbel upon oral examination recorded

by stenographic and videographic means according to the procedures set forth in the Kebbel

Letter of Request, and to cause that deposition transcript and videotaped recording to be returned

to Michael T. Marcucci, as identified in the Kebbel Letter of Request; and




                                                 2
     Case 1:16-cv-04569-WHP Document 200 Filed 01/25/19 Page 3 of 3




       IT IS FURTHER ORDERED that the Clerk of this court is instructed to affix the seal of

the Court to the Kebbel Letter of Request, and return the fully executed Kebbel Letter of

Request to Andrew S. Kleinfeld at the following address in order to be served upon the

competent Central Authority in Germany:

                             Andrew S. Kleinfeld
                             JONES DAY
                             250 Vesey Street
                             New York, New York l 0281

SO ORDERED:



Dated: New York, New York
 s      VI)."'/
    cl't.VJ  L.S ' 2019
                                                    ~    ~ "4 ~ ~----
                                                    Hon. w,'l ha.l4\. H, :Jit-
                                                                           'Pttu/ey
                                                    United States District/Mttgistiate Judge




                                                3
